Parker, C. J.,
delivered the opinion of the Court. This case is stronger for the plaintiff than the common cases of stopping in transitu. In those cases, the property is supposed to vest in the consignee, but for the intervention of the consignor. When the goods are separated and removed from the possession of the consignor, upon a previous contract of sale, the absolute' property vests in the consignee, and they are at his risk the moment they are set apart and designated. But for the convenience of trade, and the security of merchants, the consignor may, before they are actually delivered according to their- destination, rescind the contract, and resume his property in the goods, in prejudice* of any *42creditor of the consignee, and even against assignees in case of bankruptcy.
But in this case, no delivery ever took place, which would create a change of property. The goods ordered were not shipped, nor sent out of the store of the consignor, to be shipped. Two casks only, parcel of the. invoice ordered, are made ready in pursuance of the orders of the intended consignee. Before any act of delivery or removal takes place, the consignor receives a countermand of the order to ship. Whether he was obliged to obey this or not, as he had begun to execute the first order, is not the question. He did obey it, and consented to rescind the contract, by desisting from executing the orders. He could not rescind in part, and insist upon the execution of the residue, without the consent of Hill, who had ordered the goods, and afterwards countermanded the order. If he would charge Hill upon the strength of his first order, he should at least have gone on to execute the order in full.
Hill, by this act of shipping the two casks to him, contrary to his desire and his order, could gain no property in the merchandise, but by some subsequent act, such as receiving the goods, or by some implied assent to the consignment to him; and until they came into his possession, actually or virtually, they remained the property of the consignor.
It has been argued that receiving the bill of lading and endorsing it is equivalent to an actual receipt of the goods; and it might be, if the consignee had received it with a view to claim the goods, or had endorsed it with a view to transfer the property to another, or to enable the endorsee to obtain possession of the goods for his account. But the evidence shows that he delivered over the bill of lading, endorsed by him, with the salé view to enable March to receive them for the shippers; so that this act, instead of ratifying, wholly disaffirmed the consignment to him.
When the defendant took the goods as Hill’s, Hill * had no property, legal or equitable, in them; and according to the principles laid down in the case of Lane & Al. vs. Jackson, any friend of Scholjield might claim and receive them for him. They have been replevied by an authorized agent, and the verdict, which establishes the property in him, is well founded.

Judgment on the lerdici.